Name: Commission Regulation (EC) No 1367/98 of 29 June 1998 amending Regulation (EEC) No 94/92 of 14 January 1992 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural activity;  cultivation of agricultural land;  foodstuff;  international trade;  cooperation policy;  trade
 Date Published: nan

 Avis juridique important|31998R1367Commission Regulation (EC) No 1367/98 of 29 June 1998 amending Regulation (EEC) No 94/92 of 14 January 1992 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91 (Text with EEA relevance) Official Journal L 185 , 30/06/1998 P. 0011 - 0012COMMISSION REGULATION (EC) No 1367/98 of 29 June 1998 amending Regulation (EEC) No 94/92 of 14 January 1992 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1), as last amended by Commission Regulation (EC) No 1488/97 (2), and in particular Article 11 thereof,Whereas Article 11(1) of Regulation (EEC) No 2092/91 stipulates that products which are imported from a third country may be marketed only where they originate from a third country appearing in a list drawn up in accordance with the conditions laid down in paragraph 2 of that Article; whereas such list has been laid down in the Annex to Commission Regulation (EEC) No 94/92 (3), as last amended by Regulation (EC) No 314/97 (4);Whereas Regulation (EC) No 314/97 has included Hungary and Switzerland in the list referred to by Article 11(1) to Regulation (EC) No 2092/91 for a period expiring on 30 June 1998, in order to examine in detail during this period certain aspects concerning the implementation in those countries of rules equivalent to those laid down in Regulation (EC) No 2092/91;Whereas the effective implementation in Hungary of rules equivalent to those laid down in Regulation (EEC) No 2092/91 has been confirmed during an on-the-spot examination carried out by the Commission;Whereas Switzerland has authorised a new inspection body that will carry out the inspections required under the Swiss order on organic farming;Whereas for the operation of the Regime, for each third country the bodies in charge of issuing the certificate of inspection referred to in Article 11(1)(b) of Regulation (EEC) No 2092/91 have to be identified;Whereas Australia has communicated changes in its inspection regime; whereas the inspections of operators in Australia are now made by private inspection bodies, supervised by a public authority;Whereas Israel has confirmed that inspection and certification of organic products will be carried out by the Ministry of Agriculture;Whereas the examination of the information submitted by the above third countries has led to the conclusion that the requirements are equivalent to those resulting from the Community legislation;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 14 of Regulation (EEC) No 2092/91,HAS ADOPTED THIS REGULATION:Article 1 The Annex to Regulation (EEC) No 94/92 is hereby amended as shown in the Annex to this Regulation.Article 2 This Regulation shall enter into force on 1 July 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 198, 22. 7. 1991, p. 1.(2) OJ L 202, 30. 7. 1997, p. 12.(3) OJ L 11, 17. 1. 1992, p. 14.(4) OJ L 51, 21. 2. 1997, p. 34.ANNEX 1. Paragraphs 3 and 4 of the text referring to Australia are replaced by the following:'3. Inspection bodies:- Australian Quarantine Inspection Service (AQIS)- Bio-dynamic Research Institute (BDRI)- Biological Farmers of Australia (BFA)- Organic Vignerons Association of Australia Inc. (OVAA)- Organic Herb Growers of Australia Inc. (OHGA)- National Association of Sustainable Agriculture, Australia (NASAA)4. Certificate issuing bodies: as at 3.`2. Paragraph 5 of the text referring to Hungary is replaced by the following:'5. Duration of the inclusion: 30.6.2000.`3. Paragraphs 3 and 4 of the text referring to Israel are replaced by the following:'3. Inspection authority: Ministry of Agriculture.4. Certificate issuing authority: as at 3.`4. Paragraphs 1, 3, 4 and 5 of the text referring to Switzerland are replaced by the following:'1. Product categories:(a) unprocessed crop products within the meaning of Article 1(1)(a) of Regulation (EEC) No 2092/91, with the exception of products produced during the conversion period, as referred to in Article 5(5) of that Regulation;(b) foodstuffs composed essentially of one or more ingredients of plant origin within the meaning of Article 1(1)(b) of Regulation (EEC) No 2092/91, with the exception of products, as referred to in Article 5(5) of that Regulation, containing an ingredient of agricultural origin produced during the conversion period.`'3. "Vereinigung Schweizerischer Biologischer Landbauorganisationen" (VSBLO), "Institut fÃ ¼r MarktÃ ¶kologie" (IMO), "Forschungsinstitut fÃ ¼r Biologischen Landbau" (FIBL) and "Association Suisse pour SystÃ ¨mes de QualitÃ © et Management" (SQS).4. Certificate issuing bodies: as at 3.5. Duration of the inclusion: 31.12.2002.`